Writ of Mandamus Denied, Opinion and Order issued January 5,2000




                                                                    In The

                                                        Court of Appeals
                                     JfftftI? Statrtrf of Qfexas at Dallas
                                                          No. 05-98-01132-CV

                              IN RE KAISER FOUNDATION HEALTH PLAN OF
                             TEXAS, KAISER FOUNDATION HOSPITALS, AND
                           KAISER FOUNDATION HEALTH PLAN, INC., Relators
                             Original Proceeding from the 14th Judicial District Court
                                                        Dallas County, Texas
                                                  Trial Court Cause No. 96-5690-A

                                                  OPINION AND ORDER
                                    Before Justices Wright, O'Neill1, and FitzGerald2
                                                       Opinion By Justice Wright

           We hereby VACATE our opinion and order issued August 27,1998. Pursuant to the supreme
court's instructions,we DENY relator's petitionfor writofmandamus. SeeIn re DallasMorningNews,
Inc., 43 TEX. SUP. CT. J. 192 (December 16,1999) (orig. proceeding).




Do Not Publish
Tex. R. App. P. 47




    1      Justice O'Neillreplaces Justice
                                             Chapman, amember ofthe original panel, due to Justice Chapman's retirement on December 31,
 1998.


     2      Justice FitzGerald replaces Justice
                                                  Maloney, amember ofthe original panel, due to Justice Maloney's retirement on September
 1,1999.
                                    i-^/^^iW^f^fit;^^^^^^^        mmm;*»*«m*




                                                                                                   Lisa Matz
Chief Justice                                                                                  clerk of the court
 Linda Thomas                                                                                     (214)712-3450
Justices                                                                                     lisa_matz@txcoa05.com
 Sue Lagarde
 Ed Kinkeade                                                                                     Gayle Humpa
 John Ovard                                                                                  business administrator
 Joseph B. Morris                                                                                (214)712-3434
 Mark Whittington                                                                           gayle_humpa@txcoa05.com
 Tom James                                               Court of Appeals
 Carolyn Wright
 Jim Moseley
                                          Ml? itfitrict offeais at Sate                            Facsimile
                                                                                                 (214)745-1083
 David L. Bridges                                   George L. Allen, Sr. Courts Building
 John R. Roach                                         600 Commerce Street, 2ndFloor                Internet
 Michael J. O'Neill                                          Dallas, Texas 75202-4658       www.CourtStuff.com/5th
 Kerry P. FitzGerald                                              (214)712-3400



                                                               January 6, 2000




           John Adams
           Clerk, Supreme Court of Texas
           P. O. Box 12248
           Austin, TX 78711-2248

           Re: In re Dallas Morning News, Inc. 98-0907

           Dear Mr. Adams:

                  Enclosed please find acertified copy ofthis Court's opinion and order vacating the Court's
           opinion and order in In re Kaiser, 05-98-01132-CV, pursuant to the Supreme Court sinstructions
           in
                In re Dallas Morning News, Inc, 98-0907.

                                                                     Sincerely, /?/!



                                                                      Lisa Matz
                                                                      Clerk of the Court